Order, Supreme Court, New York County (Alice Schlesinger, J.), entered March 11, 2003, which ordered that a proposed administrative directive and notices clarify there would be no enforcement of any class member’s pre-1994 child support orders, and specify that receipt of public assistance or Supplemental Security Income constitutes relevant, significant but rebuttable evidence of indigency and inability to pay child support, unanimously affirmed, without costs.
The permanent injunction against enforcement of the pre1994 orders was consistent with our prior affirmance of a 1995 order (226 AD2d 141 [1996], appeal dismissed 88 NY2d 963 [1996], 90 NY2d 1007 [1997], lv denied 91 NY2d 808 [1998]). The meaning and import of the receipt of means-tested public assistance as rebuttable evidence of indigency and the inability of a noncustodial parent to provide support (see Matter of Rose v Moody, 83 NY2d 65, 70 [1993], cert denied sub nom. Attorney Gen. of N.Y. v Moody, 511 US 1084 [1994]) require some form of public notice.
We have considered defendants’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Sullivan, Marlow and Gonzalez, JJ.